Barnard, P. J.
On the 4th of December, 1889, a citation to the parties interested in the estate of Abraham Dates was returnable. The parties appeared. It was proven that Eli Mastín, one of the witnesses to the codicil, left his employment at Pleasant Valley, in Dutchess county, without assigning any reason. He obtained the permission of his employer to go away if he got a substitute; saying that he was going to “take a little trip around.” It was further proven that the attorney for the contestants met the witness Mastín in Hew York, by arrangement, and “loaned him a little money,” a trifle under $100. The witness told the attorney that he was going gunning, and would be back on the 4th of December for the Dates case; and was told by the attorney for contestants that he would be attached if he did not return ; and he was subpoenaed by contestants. From this evidence, no other inference is possible but that the witness was induced to go away by the contestants, and the surrogate therefore properly received proof of handwriting of the witness. He was out of the state. “I have known him [swears the attorney] to go to Connecticut” on a vacation, and it was this vacation that he was induced to take at this time. Section 2620 therefore authorized the taking of proof of “the handwriting of the testator and of the subscribing witnesses.” It appeared that the testator left a will and codicil. By the will, he gave his children absolutely. By the codicil, he gave only a life-estate, with remainder to the children of the devisee. The petitioner was not cited to attend ,the proof of the will and codicil. She is therefore not bound by the former adjudication. Section 2627, Code.
*207The testator was competent. One of the witnesses was the lawyer who ■drew the will and codicil. There is no question made as to capacity, at the time the will was executed. There can be none as to the capacity of the testator at the execution of the codicil. The testator sent for the lawyer. He stated to him generally the contents of the will. Told him that he had heard bad reports of the conduct of his son, and wished him to make a change in his will so as to cut down the gift to the son to a life-estate, and also to make the same change in regard to Ms two daughters. The lawyer recommended a codicil, which was drawn and executed. There is no sufficient evidence to rebut the plain and convincing testimony of the attorney, J. Spencer Yan ■Cleef, who drew and attended to the execution of the instrument. The change was suggested by the testator, and was at once drawn and executed. The reports as to the son, which he gave as a reason for the change, were well founded, and the testator’s intentions ought to be carried out. The decree of the surrogate admitting the codicil to probate should be affirmed, with costs Against the appellants, personally.